Williams, Judge,

(dissenting):

I agree that the charter of a .municipality, which gives it the right to sue and be sued, to contract and be contracted with, by necessary implication also confers power to employ counsel and to provide for their compensation; but such implied power must be limited to the cases in which the town’s rights is directly involved. It does not confer the right to employ counsel in suits wherein the town is not a party and its interest only collateral and incidental. Butler v. Milwaukee, 15 Wis. 493; Hight v. Monroe Co., 68 Ind. 575. Such implied power can be no more than is necessary to make effective the powers expressly granted; it must be restricted to cases wherein the town sues, or is sued; or, wherein its contracts, involving liability, are at stake. It must either be a party to the suit, or it must have some present pecuniary interest directly affected by the litigation; it must involve more than a mere right to be exercised at some future time.
The town of Point Pleasant was not pecuniarily interested in the result of Harden’s trial. It had issued him a license to sell intoxicating liquors, and had received its license tax. It *206did not guarantee the right, and was not bound to return the tax in the event the Court had held the license void. It was as much Harden’s duty to interpret the town’s charter as it was the duty of the town itself. He took whatever risk there was of a mistaken interpretation; and the courts never relieve against a. mistake of law.
The courts are as much bound, being a co-ordinate branch of the government, to interpret correctly the charter privileges and powers of a municipality, when they are collaterally- brought in question, as they are to interpret correctly the law relating to any other matter. Hence, viewing the municipality as a subdivision of the state government, its interests in securing a particular interpretation of its charter, is not distinct from the interest which the court itself would have in giving that interpretation. They are both instruments of government. A municipal charter confers governmental, not private, rights; and the legislature may grant to, or withhold from, municipalities, privileges and powers, at its pleasure; and the courts must construe the law so as to carry out the legislative will. Therefore, a municipality has no more implied power to employ counsel- to engage in a suit, to which it is not a party, for the purpose of securing a particular construction of its charter, than it has to employ counsel to attend a session of the legislature, for the purpose of securing the passage of an act amending its charter; and no one, I think, would contend that such power as that is given by implication.